UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 16, 2011 CHINA AMERICA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 000-53874 82-0326560 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) LvBiao Industrial Park, Longdu Street, Zhucheng City, Shangdong Province China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 86-536-6046925 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION Item 7.01.REGULATION FD DISCLOSURE. On August 16, 2011, China America Holdings, Inc. (the "Company") issued a press release to announce its financial results for the three and nine month periods ended June 30, 2011.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. The information furnished with this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 99.1Press Release of China America Holdings, Inc. dated August 16, 2011 (furnished herewith). Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA AMERICA HOLDINGS, INC. Date: August 16, 2011 By: /s/ Lingbo Chi Lingbo Chi Chief Executive Officer
